MEMORANDUM **
Valeri Ghazaryan, a native and citizen of Armenia, petitions for review of the opinion of the Board of Immigration Appeals (BIA), which affirmed the decision of an Immigration Judge (IJ) finding Ghazaryan not credible and denying his application for asylum, withholding of removal, and relief under the Convention Against Torture. We have jurisdiction under 8 U.S.C. § 1252(a), and we deny the petition for review.
We review the IJ’s and BIA’s credibility determination for substantial evidence, upholding it unless the evidence compels reversal. See Singh v. Gonzales, 439 F.3d 1100, 1105 (9th Cir.2006). The BIA concluded after a careful review that the IJ had not clearly erred in finding Ghazar-yan’s testimony not credible. See 8 C.F.R. § 1003.1(d)(3) (limiting to clear error BIA’s review of factual findings such as credibility determinations). The IJ identified specific and cogent reasons for disbelief, which were substantial and related to the heart of Ghazaryan’s asylum claim, and after giving Ghazaryan a chance to explain the inconsistencies, addressed the explanations and found them wanting. See id. The IJ’s reasons are supported by the *616record, and substantial evidence supports the credibility finding.
Because we deny the petition for review of the denial of asylum, we necessarily affirm the denial of withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003). Ghazaryan’s CAT claim is based on the same evidence that the IJ and BIA found was not credible, and therefore we deny the petition for review on that ground as well. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.